Title: From Thomas Jefferson to John Jefferson, 14 February 1790
From: Jefferson, Thomas
To: Jefferson, John



Dear Sir
Monticello Feb. 14. 1790.

I have duly received your letter of the 7th. of January by my brother, and by him returned the copy of the bond you inclosed. You mention that for the want of 10. or £15 to pay your lawyers you are unable to prosecute to effect actions commenced for the recovery of your rights. I wish my stay in the country would have permitted me to charge myself with the satisfaction of your lawyers. But be so good as to inform them that I leave instructions with Colo. Nicholas Lewis to answer their demands, authorized by you, to this amount, which I am in hopes will suffice.—Wishing you a successful issue from your embarrasments, and speedy and substantial justice I am with great esteem Sir your affectionate friend & servt.,

Th: Jefferson

